Citation Nr: 1106824	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-20 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The appellant had a period of active duty for training (ACDUTRA) 
with the Marine Corps Reserves from February 1975 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision by the Wichita, Kansas, 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA), which denied service connection for a back 
disability.  The issue has been recharacterized to specify the 
low back involvement based on the Appellant's statements.

The appellant testified at a June 2010 hearing held before the 
undersigned at the RO; a transcript of that hearing is associated 
with the claims file.

The issue of entitlement to a nonservice connected pension was 
again raised by the appellant in April 2008 correspondence, but 
the renewed claim has not been addressed by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the 
appellant in substantiating his claim.  The duty to assist 
requires VA to make as many attempts as necessary to either 
obtain relevant records in the possession of a Federal agency or 
determine that the records are unavailable.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The appellant has reported that he received a medical discharge 
from Reserve service.  However, VA has conducted no development 
which would reveal the facts and circumstances of his discharge.  
The DD-Form 214 of record notes that this is not a final 
discharge.  A complete copy of the Veteran's service personnel 
records should be obtained.  

At the June 2010 hearing, the Appellant additionally indicated 
that he had sought care at a VA facility soon after service.  He 
referred to Tahoya Shores and to La Jolla, California.  The 
former location is in the Lake Tahoe region, and would fall under 
the VA Sierra Nevada Health Care System; there does not appear to 
be a facility located in or named Tahoya Shores.  La Jolla would 
be a part of the VA San Diego Health Care System.  On remand, VA 
must make appropriate efforts to establish whether these records 
exist, and if so, to associate them with the claims file.

The Veteran also submitted a statement in November 2010 that he 
had since been treated at the VA Medical Center in Kansas City; 
thus, additional records pertaining to the back disability dated 
since April 2008 should be obtained.

Last, the Veteran testified that there were records associated 
with his post-service injury in 1985.  He should be contacted to 
provide the proper release forms for these records or any 
additional information concerning these records.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter asking 
him to provide any additional information he 
has concerning the post-service injury in 
1985 including signing the proper release 
forms for VA to obtain any relevant evidence.

2.  Make an appropriate PIES request for the 
appellant's complete personnel records in 
order to verify the facts and circumstances 
of his discharge.

3.  Contact the VA medical centers in San 
Diego and Sierra Nevada and request all 
treatment records for the appellant from 1975 
forward.  The request should encompass all 
associated clinics and any other VA facility 
identified by the appellant or in the record.

4.  Obtain updated VA treatment records from 
the VA medical center in Kansas City, as well 
as all associated clinics, to obtain any 
relevant treatment records dated since April 
2008.

5.  Review the claims file to ensure that all 
of the foregoing requested development is 
completed, and arrange for any additional 
development indicated, to include scheduling 
of a VA examination is the above development 
warrants such.  Then readjudicate the claim 
on appeal.  If the benefit sought remains 
denied, issue an appropriate SSOC and provide 
the appellant and his representative the 
requisite period of time to respond.  The 
case should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



